DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 154-166 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (US 2012/0195936 A1), in view of De Fougerolles et al. (WO 2013/090648 A1).
Rudolph et al. teach:
ABSTRACT:
The invention relates to a polyribonucleotide with a sequence that codes a protein or protein fragment, wherein the polyribonucleotide comprises a combination of unmodified and modified nucleotides, wherein 5 to 50% of the uridine nucleotides and 5 to 50% of the cytidine nucleotides are modified uridine nucleotides or modified cytidine nucleotides.
Rudolph et al.  teach that [0038] FIGS. 17A and 17B respectively show the relative content of RFP-positive cells and the relative RFP expression of mRNA which has micro-RNA binding sites for micro-RNA 142-3p. It was found that the content of 
Rudolph et al.  teach that [0008] in order to be able to provide the body with necessary or beneficial proteins and/or to treat a disease due to missing or deficient proteins with nucleic acids, it is desirable to have a nucleic acid available which can transfect cells, which remains stable in the cell for long enough and provides a sufficient quantity of protein, so that excessively frequent administration is avoided. At the same time, however, this nucleic acid must not cause immunological reactions to a significant extent. 
Rudolph et al. teach that [0009] a purpose of the present invention was to provide an agent which is suitable for the therapy of diseases caused by deficient or defective genes or diseases caused by missing or defective proteins, or which can in vivo produce necessary or beneficial proteins, which triggers a markedly diminished or no immune response, is stable in a physiological environment, i.e. is not degraded immediately after administration and overall is suitable as an agent for therapy. Further, it was a purpose of the invention to provide an agent for the therapy of diseases which can be positively influenced by in vivo production of proteins. 
Rudolph et al.  teach that [0010] this problem is solved with a polyribonucleotide as defined in claim 1. Particularly suitable is mRNA which encodes a protein or protein fragment, a defect or lack whereof is disadvantageous to the body, or expression whereof is of advantage to the body. When the term "polyribonucleotide" or "mRNA" is used below, unless the context states otherwise, it should always be assumed that this 
Rudolph et al. teach that [0011] it has surprisingly been found that the aforesaid problems can be solved with ribonucleic acid or polyribonucleotides (also generally referred to below as RNA), in particular with messenger RNA (mRNA), if an RNA is used which contains both unmodified and also modified nucleotides, it being essential that a predetermined content of the uridine and the cytidine nucleotides respectively is present in modified form. 
Rudolph et al.  teach that [0012] it has surprisingly been observed that RNA wherein two types of nucleotides are each partially replaced with modified nucleotides shows high translation and transfection efficiency, i.e. the RNA transfects more cells and produces more of the encoded protein per cell than was possible with known RNA. In addition, the RNA modified according to the invention is active for longer than the RNA or unmodified RNA known from the state of the art. 
	Rudolph et al. teach that [0103] an example of cell-specific regulation is the incorporation of micro-RNA binding sites for micro-RNA 142-3p, which is expressed in hematopoietic cells, but not in cells of other origin. As a result, the expression is controlled such that the mRNA translation in hematopoietic cells is markedly diminished compared to other cells. Similarly, the expression in other cell types can be selectively controlled by incorporation of the relevant suitable micro-RNA binding sites, which are known to those skilled in the art.

Rudolph et al. teach that [0098] in one embodiment, the mRNA according to the invention can be combined with targeting ligands which bind to surface receptors specific for the target cells, so that a receptor-mediated transfection of the target cell is possible. For this firstly vehicles which are suitable for the introduction of mRNA into cells, or else the mRNA itself can be modified with a ligand. Examples of suitable vehicles for the introduction of mRNA into cells are cationic agents. These include cationic lipids, cationic polymers or also nanoparticles, nanocapsules, magnetic nanoparticles and nanoemulsions. Suitable vehicles are known to those skilled in the art and described in the specialist literature. Suitable ligands are also well known to those skilled in the art and described in the literature and available.
Rudolph et al.  teach that [0007] in order to prevent an immunological reaction, it was proposed in WO 2007/024708 to use RNA wherein one of the four ribonucleotides 
Rudolph et al. teach that [0013] the advantages achieved with the RNA according to the invention are obtained neither with unmodified nor with fully modified RNA. It has been found that both diminished immunogenicity and also increased stability can be achieved if the content of modified uridine and cytidine nucleotides in the mRNA is specifically set and is at least 5% and not more than 50% for each. If an mRNA with no modifications is used, this is extremely immunogenic, while when all uridine and cytidine nucleotides are present in modified form the biological activity is too low for use for therapeutic purposes to be possible. RNA in which the content of modified nucleotides is very high can be produced under very difficult conditions or not at all. Thus it has been established that a nucleotide mixture which contains only pseudouridine instead of uridine and only modified cytosine and/or modified adenosine cannot yield any RNA sequence. Surprisingly, however, RNA sequences which are modified in the manner according to the invention can be produced easily with reasonable efficiency. 
Rudolph et al. teach that [0101] in a further embodiment, the mRNA is modified by additional modification with inert polymers, e.g. polyethylene glycol (PEG).
[0104] In a further embodiment, the mRNA according to the invention is combined with a target or a binding site for at least one micro-RNA which is present only in healthy cells, but not the cells affected by the disease. As a result, the protein encoded by the mRNA is produced only in the cells which need the protein. The selection of the suitable 
	Rudolph et al. teach that [0161] (d) 5 .mu.g of unmodified and modified mEPO mRNA were injected intravenously into mice (n=4 for each). After 24 hours, the interferon-.gamma., IL-12 and interferon-.alpha. levels in the serum were assessed quantitatively by ELISA. 
	Rudolph et al. teach that [0162] as can be seen from the diagrams, for the RNA modified according to the invention the inflammatory markers are in the non-pathological range, while for unmodified RNA or modified RNA only with modified uridine nucleotides the inflammatory markers are markedly elevated.
Rudolph et al. teach that [0081] the immunogenicity is as a rule determined in relation to a control. In a common method, either the RNA according to the invention or an RNA that is unmodified or modified in another way is administered to cells and the secretion of inflammatory markers in a defined time interval as a reaction to the administration of the RNA is measured. As the standard used for comparison, either unmodified RNA can be used, in which case the immune response should be lower, or RNA which is known to cause little or no immune response, in which case the immune response to the RNA according to the invention should then lie in the same range and not be elevated. With the RNA according to the invention it is possible to lower the immune response compared to unmodified RNA by at least 30%, as a rule at least 50% or even 75% or even to prevent it completely.

Therefore, Rudolph et al. is evidence that it was known to insert microRNA binding sites, wherein the microRNA can be miR-142-3p, to control the expression of the encoded protein and lower the immune response.
The instant claims are directed to a method of reducing or inhibiting an anti-drug antibody response.  It was known to incorporate microRNA binding sites into the 3’UTR of a mRNA encoding for a polypeptide of interest (a therapeutic polypeptide) to lower the immune response in the subject.  Incorporation of the miRNA binding sites reduces expression of the therapeutic protein in immune cells and therefore would necessarily lead to a reduced anti-drug antibody response.  Claims 167-179 are not included in the instant rejection because they recite an actual method step regarding detecting a level of anti-drug antibodies, which is not obvious in view of the cited art.
De Fougerolles et al. teach exogenous nucleic acids that avoid induction of an innate immune response via introduction of miRNA binding sites.
De Fougerolles et al. teach that mRNA can be modified by inserting multiple miRNA binding sites into the 3’UTR of the modified mRNA.  Introduction of one or multiple binding sites for different microRNA can be engineered to further decrease the 
De Fougerolles et al. teach that examples of miRNA that are known to regulate mRNA, and thereby protein expression, include miR-126, miR-142-3p, miR-142-5p, miR-21, miR-16, miR-223, miR-24, and miR-27 [0074].  De Fougerolles et al. teach that the binding sites can be introduced into mRNA in order to tailor the expression to biologically relevant cell types or to the context of relevant biological processes.
Therefore, it would have been obvious to incorporate one or multiple of the binding sites taught by De Fougerolles et al., the specific number being a matter of design choice.  Each was known to be an option for incorporation into a 3’UTR of an mRNA to control the resultant protein expression and decrease the innate immune response.
De Fougerolles et al. teach incorporation of modifications into mRNA encoding a polypeptide of interest (Table 153, [001233]).  De Fougerolles et al.  teach incorporation of pseudouridine ([001229]) and 5-methoxyuridine (page 381), the quantity and placement being a matter of routine optimization.
De Fougerolles et al. teach incorporation of PLGA microspheres (pages 385- 387) and LNP comprising mRNA (page 382).  De Fougerolles et al. teach targeting immune cells, such as leukocytes and antigen presenting cells [00405].
It is noted that claims 164 and 165 recite intended outcomes that do not require any additional method step and would therefore naturally flow from the recited method.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 154-179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,849,920 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘920 B2 are directed to:
1. A method of reducing or inhibiting a systemic anti-drug antibody (ADA) response in a human subject, comprising intravenously administering to the subject a lipid nanoparticle (LNP) comprising a messenger RNA (mRNA) comprising an open reading frame encoding a polypeptide of interest, and a 3′UTR comprising at least one microRNA (miR) 142-3p binding site, wherein all uracil nucleobases in the mRNA are replaced with modified uracil nucleobases, such that a systemic ADA response to the polypeptide of interest is reduced or inhibited in the subject, wherein the reduced or inhibited ADA response comprises a reduced or inhibited IgG antibody response to the polypeptide of interest in the subject.
2. The method of claim 1, wherein all cytosine nucleobases in the mRNA are replaced with modified cytosine nucleobases.
3. The method of claim 2, wherein the modified nucleobase is selected from the group consisting of: pseudouridine («), pseudouridine (ψ) and 5-methyl-cytidine (m.sup.5C), 1-methyl-pseudouridine (m.sup.1ψ), 1-methyl-pseudouridine (m.sup.1ψ) and 5-methyl-cytidine (m.sup.5C), 2-thiouridine (s.sup.2U), 2-thiouridine and 5-methyl-cytidine (m.sup.5C), 5-methoxy-uridine (mo.sup.5U), 5-methoxy-uridine (mo.sup.5U) and 5-methyl-cytidine (m.sup.5C), 2′-O-methyl uridine, and 2′-O-methyl uridine and 5-methyl-cytidine (m.sup.5C).

5. The method of claim 1, wherein the mRNA comprises at least one miR-142-3p binding site comprising the sequence shown in SEQ ID NO: 3.
6. The method of claim 1, wherein the mRNA comprises three miR-142-3p binding sites.
7. The method of claim 1, wherein the LNP comprises an ionizable lipid.
8. The method of claim 7, wherein the LNP comprises a structural lipid, a phospholipid, and a PEG lipid.
9. The method of claim 1, wherein the 3′ UTR comprises a sequence selected from SEQ ID NOs: 2, 31, or 37.
10. The method of claim 6, wherein the 3′ UTR comprises three miR-142-3p binding sites, and wherein the 3′ UTR comprises the sequence set forth in SEQ ID NO: 38.
11. The method of claim 1, wherein the modified uracil nucleobase is selected from pseudouridine («), 1-methyl-pseudouridine (m.sup.1«), and 5-methoxy-uridine (mo.sup.5U).
12. The method of claim 11, wherein the modified uracil nucleobase is pseudouridine (ψ).
13. The method of claim 11, wherein the modified uracil nucleobase is 1-methyl-pseudouridine (m.sup.1ψ).
14. The method of claim 11, wherein the modified uracil nucleobase is 5-methoxy-uridine (mo.sup.5U).
15. The method of claim 1, wherein the reduced IgG antibody response to the polypeptide of interest is below a threshold value based on results for one or more negative control samples.
16. The method of claim 15, wherein the control sample is a level of IgG antibody response by a subject administered an LNP comprising the mRNA encoding the polypeptide of interest without a miR-142-3p binding site.
Therefore, both claim sets are directed to A method of reducing or inhibiting a systemic anti-drug antibody (ADA) response in a human subject via delivery of a LNP comprising a messenger RNA (mRNA) comprising an open reading frame encoding a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635